DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending as amended on 11/7/2019.

Election/Restrictions
Applicant’s election without traverse of species wherein the carbon dioxide is liquid throughout the reaction, and wherein the acid-binding agent is an inorganic base, in the reply filed on 12/15/2021 is acknowledged.
Claims 3-5, 9-11 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 2 depends from claim 1, and further limits the temperature and pressure of the reaction “when the liquid carbon dioxide is used as a reaction solvent.” Notably, claim 2 does not require the carbon dioxide to be liquid (i.e., still encompasses use of supercritical carbon dioxide). Rather, claim 2 only recites additional limitations “when” liquid carbon dioxide is used. The further limitations recited in claim 2 must be satisfied if carbon dioxide is in a liquid (rather than supercritical state). That is, as evidenced by the phase diagram of carbon dioxide (copied below), it is not possible for carbon dioxide to be in a liquid state unless it is at a temperature lower than the critical point and higher than the triple point, and unless it is held at a pressure wherein it is in a liquid state. Therefore, because claim 2 is not limited to reactions wherein liquid carbon dioxide is used, and because the conditions recited in claim 2 must necessarily be satisfied when liquid carbon dioxide is used as recited in claim 1, claim 2 fails to further limit claim 1.

    PNG
    media_image1.png
    490
    674
    media_image1.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denchev et al (Manufacturing and Properties of Aramid Reinforced Composites, Chapter 8 in Bhattacharyya et al, Synthetic Polymer-Polymer Composites, 2012, Hanser Publications, pp 251-280) in view of Canelas et al (Polymerizations in Liquid and Supercritical Carbon Dioxide, pp 103-140 in Advances in Polymer Science 133, Springer, 1997) and Saito et al (JP 2006111720, included machine translation cited herein). 
As to claims 1 and 8, Denchev discloses that there are four aramid fibers which have reached commercial stage, including poly(m-phenylene isophthalamide) (MPDI) and poly(p-phenylene terephthalamide) (PPTA). See p 252 text and scheme on p 253. Denchev further teaches that polymerization of wholly aromatic polyamides is carried out using highly reactive diacid chlorides instead of the respective diacids, such that to 
Denchev teaches that there are two major processes of industrial importance to perform polymerization, including solution polymerization (p 254, lines 2-4). Denchev teaches that the solution polymerization is carried out with a suitable acid receptor (corresponding to an acid-binding agent as presently recited) in order to enhance molecular weight increase (p 254, second full paragraph). Denchev names pyridine as an example of an acid acceptor (p 254, last full paragraph), which is an organic base (according to claim 8).
Denchev fails to specifically teach utilizing carbon dioxide as a reaction solvent.
Canelas teaches that there is considerable interest in using liquid and supercritical CO2 as a continuous phase for polymerization reactions, in view of increasing scrutiny to reduce emission of volatile organic compounds (p 106, first paragraph). Canelas teaches that there are abundant natural and recycled resources of CO2, it is inexpensive, non-flammable, non-toxic and easily recycled. It also eliminates the need for energy intensive drying processes (p 107, first paragraph), and may obviate the use of more expensive and hazardous solvents (p 107, second paragraph). 
Saito discloses a method for efficiently producing a resin via a polycondensation in a fluid comprising a supercritical or subcritical fluid (abstract). Saito teaches that such a method can suppress a decomposition reaction and reduce the burden on the environment (p 3, first full paragraph). Saito names several suitable types of polycondensation reactions which can be carried out, including an amidation reaction (p 
In light of the teachings of Canelas and Saito, the person having ordinary skill in the art would have been motivated to replace a conventionally used organic polymerization solvent with carbon dioxide fluid in order to reduce environmental burdens and toxicity using a substance which is inexpensive and abundant, as well as to decrease the energy requirements for drying. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the aramid solution polymerization of phthaloyl chloride and phenylenediamine in the presence of an acid binding agent, as disclosed by Denchev, by utilizing supercritical or subcritical carbon dioxide fluid as a reaction solvent, in order to lessen the toxicity and environmental impact of the polymerization, and reduce the energy required for solvent removal/drying, thereby arriving at the presently claimed subject matter.
As to claim 2 (and the elected liquid carbon dioxide species), Saito teaches that the subcritical fluid can be used near the critical point in a fluid state at a temperature and pressure according to 0.6Tc < T < Tc and 0.6Pc < P < Pc (paragraph bridging pp 6-7). Based on Saito, one would have understood that in order to utilize carbon dioxide as a subcritical fluid, the temperature must be below the critical temperature (Tc) (and as evidenced by Canelas, p 107, fig 1, it is not possible for CO2 to exist as a liquid at temperatures above the critical point). Furthermore, in order to exist as a liquid, the temperature of CO2 must be higher than the triple point, as it is not possible for CO2 to . 

Claims 1, 2, 6-8 and 12-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Delius et al (US 5420231) in view of Canelas et al (Polymerizations in Liquid and Supercritical Carbon Dioxide, pp 103-140 in Advances in Polymer Science 133, Springer, 1997) and Saito et al (JP 2006111720, included machine translation cited herein). 
As to claims 1 and 8, Delius discloses aromatic copolyamides (aramids) (abstract) prepared by reacting monomers including a diamine (para-phenylenediamine named) (col 3, lines 8-15) and dicarboxylic acid derivative (terephthalic and isophthalic dichloride named) (col 3, lines 23-35). Delius exemplifies aramids prepared from monomers comprising p-phenylenediamine and terephthalic acid dichloride (col 6, examples 1-3). Therefore, Delius discloses a method for aramid polymerization comprising reacting phenylenediamine and benzenedicarbonyl dichloride. Delius further discloses adding an acid binding inorganic additive to the reaction mixture to neutralize the hydrogen chloride formed during the reaction (col 4, lines 48-55), which corresponds to the presently recited acid binding agent. The inorganic additives specifically named by Delius in col 4, lines 48-54 are bases (as recited in claim 8). 
Delius teaches that the preparation of the polyamides is carried out by solution condensation in known polyamide solvents (col 3, lines 54-61). However, Delius fails to specifically teach utilizing carbon dioxide as a reaction solvent.
Canelas teaches that there is considerable interest in using liquid and supercritical CO2 as a continuous phase for polymerization reactions, in view of increasing scrutiny to reduce emission of volatile organic compounds (p 106, first paragraph). Canelas teaches that there are abundant natural and recycled resources of CO2, it is inexpensive, non-flammable, non-toxic and easily recycled. It also eliminates the need for energy intensive drying processes (p 107, first paragraph), and may obviate the use of more expensive and hazardous solvents (p 107, second paragraph). 
Saito discloses a method for efficiently producing a resin via a polycondensation in a fluid comprising a supercritical or subcritical fluid (abstract). Saito teaches that such a method can suppress a decomposition reaction and reduce the burden on the environment (p 3, first full paragraph). Saito names several suitable types of polycondensation reactions which can be carried out, including an amidation reaction (p 5, top half). Saito teaches that subcritical fluid can be used as a high pressure liquid in the temperature/pressure region near the critical point (paragraph bridging pp 6-7), and that carbon dioxide is particularly preferably because it has excellent handleability (p 7, first full paragraph). 
In light of the teachings of Canelas and Saito, the person having ordinary skill in the art would have been motivated to replace a conventionally used organic polymerization solvent with carbon dioxide fluid in order to reduce environmental burdens and toxicity using a substance which is inexpensive and abundant, as well as 
As to claim 2 (and the elected liquid carbon dioxide species), Saito teaches that the subcritical fluid can be used near the critical point in a fluid state at a temperature and pressure according to 0.6Tc < T < Tc and 0.6Pc < P < Pc (paragraph bridging pp 6-7). Based on Saito, one would have understood that in order to utilize carbon dioxide as a subcritical fluid, the temperature must be below the critical temperature (Tc) (and as evidenced by Canelas, p 107, fig 1, it is not possible for CO2 to exist as a liquid at temperatures above the critical point). Furthermore, in order to exist as a liquid, the temperature of CO2 must be higher than the triple point, as it is not possible for CO2
As to claims 6 and 15, modified Delius suggests a method according to claim 1, as set forth above. Delius teaches that the diacid derivative components of formulas VII and VIII are preferably used in a proportion of 100 mol%, relative to the diamine component VI (col 3, lines 62-66). Delius exemplifies a polyamide from 100 mol% phenylenediamine, 50 mol% terephthalic acid dichloride and 50 mol% furandicarboxylic dichloride (col 6, lines 6-11). Therefore, in Delius’ example, because phenylenediamine is utilized as the entire diamine component, the molar ratio of phenylenediamine to benzenedicarbonyl dichloride is 1:0.5, which falls outside the claimed range.
However, Delius teaches that to achieve better solubility, it is possible to employ comonomers which are intended to interrupt the pattern of bonds along the polymer chains (col 1, lines 38-44). Delius names eight examples of suitable diamines, including para-phenylenediamine (col 3, lines 10-21). In light of Delius disclosure, when preparing an aromatic copolyamide from a diamine, a diacid of formula VII and a diacid of formula VIII, the person having ordinary skill in the art would have been motivated to employ multiple diamine comonomers, in any desired ratio (e.g., 1:1) in order to further improve polyamide solubility. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an aromatic copolyamide in carbon dioxide, as suggested by modified Delius, utilizing a mixture of 50 mol% terephthalic acid dichloride and 50 mol% furandicarboxylic dichloride as the diacid component (as exemplified by Delius) and by further utilizing Delius’ exemplified diamine, p-phenylenediamine, in combination with any other diamine monomer named by Delius in a 1:1 ratio as the diamine component, thereby arriving at a method as claimed wherein the ratio of p-phenylenediamine:benzenedicarbonyl dichloride is 1:1. 
As to claims 7 and 16, modified Delius suggests a method according to claim 1, as set forth above. Delius teaches utilizing an at least equivalent amount of acid binding additive to neutralize the hydrogen chloride formed (col 4, line 49), which corresponds to at least 1 times the stoichiometric amount required to neutralize the generated hydrogen chloride. Therefore, Delius discloses utilizing an amount of acid binding agent (at least 1 times the stoichiometric amount required to neutralize HCl) which overlaps the presently claimed range of 0.95 – 1.2 times the stoichiometric amount required to neutralize HCl (or 1.01-1.1 times as in claim 16). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out an aramid polymerization in carbon dioxide in the presence of an acid binding agent, as suggested by modified Delius, utilizing any amount of acid binding agent within the range disclosed by Delius in order to neutralize HCl, including an amount within the presently claimed range.
As to claims 12 and 13, modified Delius suggests a method according to claim 1, as set forth above, wherein carbon dioxide is used as the reaction solvent. Delius exemplifies (see examples 1 and 3 in col 6) a method wherein phenylenediamine is dissolved in solvent with an acid binding agent, and terephthalic acid dichloride is added thereto (for reaction) in the form of a solution in solvent. Therefore, because the acid dichloride is added to the mixture of acid binding agent-diamine-solvent as a solution, Delius must disclose a method wherein p-phenylenediamine and terephthalic acid 
As to claim 14, modified Delius suggests a method according to claim 12, as set forth above, wherein carbon dioxide is utilized as a reaction solvent. Delius exemplifies (see example 3 in col 6) a method wherein when the solution containing p-phenylenediamine is prepared, the amount of solvent used is ~13 times the mass of p-phenylenediamine (1442/108), and when the solution containing benzenedicarbonyl dichloride is prepared, the amount of solvent used is ~11 times the mass of the terephthalic acid dichloride (337/31). Therefore, Delius exemplifies utilizing amounts of solvent which are within the presently recited range of 5-50 times the mass of phenylenediamine and benzenedicarbonyl dichloride.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766